?

al
LE
L

5

CONVENTION DE BASE
ENTRE
LA REPUBLIQUE DE GUINEE
ET
+ ga
SEMAFO GUINEE S:A

dk cr di: NT
DU GROUPE ONA SA. -

. POUR L'EXPLOITATION
DES GISEMENTS D'OR DE KNTERO
L

|
4
a
3

E

.

INR: E

‘98-04-2002 12:52 Se

TABLE DES MATIÈRES
DEC TIONS Pi
TITRE.

ARTICLE 2. .
ARTICLE 3.
CLE 4, ‘

T-196 P 002

F-D45

.…. 10

ONE MINES ARRET 1e

15. PARTI IPATION DES | PARTIES

ARHCLE ARTICLE 16. CESSION ET SUBSTITU

ARTICLE 17. DIRECTIONET AD ADMINIS
ARTICLE 18. SAT ET ARPROUIS
ARTICLE 19.

Te

CAL

ARTICLE22, RÉGIME FISCAL A!

ARTICLE 25, REGIME PRE

ARTICLE 26. ,
ARTICLE 27.

Si)

ITU ION ET NOUVELLES PARTIES.
[RATION DE LA SUCIETE
1'INNEMENTS amrar

+

08-04-2092 12:54 Le: T-188  P 003 F-045

Le i Ù

n 2

_ COM

. ARTICLE 41, SAR

ARTICLE #2. NOTICATIONS. ICATIO
43. i

be —dar—bo dde

DL.

À

-

[un

r | : | ‘ Page 3 sur 31 ‘ ;
| : D
1
FT 28-24-2002 2:

île T-196 P 004 F-045
LL
: y | CONVENTION MINIERE
L : ENTRE .
TÉ La REPUBLIQUE DE GUINEE, ci-après dénommée « l'ETAT »
Di représentée par Monsieur Ibrahima SOUMAH, Ministre des Mines, de la
Li Géologie et de l'Environnement,
D - D'UNE PART,
LES
! | |
ra : SEMAFO GUINEE S.A. une Société de droit guinéen, immatriculée au
| Registre du Commerce de la République de Guinée sous le N° analytique
il . 97-A-0187 et chronologique 97-A-0645 , dont le siège social est situé à
15 ”. Conakry, représentée par Monsieur Benoît La Salle, Administrateur
4 général, dûment autorisé à cet effet, laquelle prend en charge le projet et
. est signataire de la présenté convention étant ci-après dénommée « la
Ë SOCIETE ou SEMAFO GUINEE Pr.

Cette dernière représente également « l'investisseur » tel que ce terme
si est défini ci-dessous. : . - :

rl D'AUTRE PART,

L'Etat et la Société étant ci-après désignés « Les Parties »
| L'Investisseur : agissant conjointement et .solidairement- au titre. de la
" présente Convention pour assumer et/ôu garantir les obligations
Ë financières de la Société, -telles que définies ci-après, relatives aux.
activités de recherches, de construction ‘et d'exploitation industrielle à
a intérieur de la Concession. . . . .
* DECLARATIONS PRELIMAIRES

- Attendu que: 5,

: | L'État, ‘dans son désir. de favoriser la recherche, là prospection,
| l'exploitation et la valorisation des ressources minérales en République de

L} - Guinée, a décidé; conformément aux principes de développement de ses
ressourcés naturelles, que de telles recherches, prospections, exploitations
 : : et valotisatiofis seront entreprises par où avec des investisseurs
+ : étrangers. . —
d ° :
4 7 7. L - Page 4 sur 31
€

9-04-2002 12:64 üe

CT

Es

Par la mise en exploitation de ses ressources minérales, l'État cherche à

accroître le développement économique et promouvoir le bien être de ses
citoyens. ‘ |

n

€

‘Dans ce cadre l'Etat à accordé à la société Les Minéraux SGV S.A.R.L. dont

les statuts ont été réinscrits au nom de Les Minéraux SGV S.A. le 22

nüvembre 1995, un permis de recherches en date du 4 janvier 1995,
* renouvelé le 04 Décembre 2001 par Arrêté N°A2001/5288/MMGE/SGG.

a

ss

Suite aux résultats conciuants des travaux effectués, sanctionnés par une
étüde de faisabilité, un permis d'exploitation a été délivré à la Société en
date du 21 décembre 2000 par arrêté N°2000/5454/MMGE/SGG.

Cam am

Dans le cadre de sa politique minière, l'État entend faire valoriser les
ressources minérales objet de fa présente Convention par leur exploitation

ns

ä
[4
ni
[e]
[e]
3
3
8
[ex
ÿ
È
1

[A
[a]

3

- La Société et l'Investisseur déclarent comprendre ces objectifs et y
adhérer.

sms (

[a

- La Société et l’Investisseur sont prêts à développer les mines d'or et
à commercialiser l'or exträit de ces mines.

st

La Société a exprimé le désir d'entreprendre, de réaliser
loitation et de Poursuivre des activités de. recherches et de
+ À 3Sbection concernant l'or sur le domaine minier formant la Concession
êbjet dé 1à présente Convention. | ‘

2e C

2

- La Société a également’ exprimé son désir de mettre en valeur les
gisements d'or présentant- une . rentabilité économique qui seraient

- découverts, Ce désir coïncide avec la politique minière dé l'État.

b _ 2aC

CT 1

"A ces fins,.les Parties se sont rapprochées afin de déterminer les modalités
objets de la présente Convention, pour l'exécution des travaux de
‘techerche, de Prospection et d'exploitation des 9isements Qui seraient mis
en évidence et Ja Commercialisation de l‘or. .

1! .
Fr.
L

En conséquence, les Parties ont arrêté et convenu ce qui suit :
FITREL.. DISPOSITIONS GENERALES :
RTICÉE LS. DEFINFTIONS

ë #
+. Däns le cadre de la présente Convention et sans préjudice des dispositions
- & l'article. 1* du Code Minier, les expressions: suivantes ont les sens
Suivants à moins que le contexte: n'exige un sens différent ou qu'il n'en’
soit expressément disposé äutrement par jes Parties.

Page 5 sur 31

98-04-2062 12:54 2e T-196 © 606 F-04f

"PROJET :

ce

re

4 Désigne les activités de recherche et d'exploitation minière de minerais’
El d'or et le cas échéant sous réserve des dispositions du Code minier,
È d'autres minerais associés ou extrait des gisements dans le périmètre de
: recherche et d‘exploitation y Compris les opérations de commercialisation,
U la réalisation des infrastructures et’ toutes autres activités connexes
É nécessaires à la réalisation du Projet.

ñ
| A

CONVENTION :
i

L Désigne {a présente conveñtion de base et ses annexes ainsi que toute
di : modification qui pourrait y être apportée : la Convention est également
patois désignée par les expressions « cette Convention » ou « la présente

l Coñvention ”. :

ETUDE DE FAISABILITE :

Ë Désigne l'étude de faisabilité réalisée par Les Minéraux SGV S.A.
: complétée par le rapport d'ingénierie de base.
47 :

INVÉSTISSEUR :
Désigrie lës sociétés suivantes :

Semafo (Barbados) Limited, une société dûment incorporée en vertu

des lois de Ja Barbade ayant son siège social au International Trading :

Center, Warrens,-St.Michael, Barbados, WI. °
2 .

. $emafo inc, l'actionnaire unique de Semafo Barbados Limited, étant
une compagnie ‘constituée sous les lois de la province de’ Québec aÿant

son siège social au ‘750 boul, Marcel-Lautin, suite 375, Saint-Laurent,

|: “Québec, H4M 2M4 etinscrite à ia Bourse de Toronto;.et - ‘

agem:S.A., société anonyme de droit marocain ayant son siège social
äui52 boul. Hassan II, Casablanca, Maroc, actionnaire de contrôle de
émafo inc., elle-même contrôlée par le groupe ONA S.A.

À -
ne PERIMETRE DE RECHERCHE :
DL Déâigne la zone faisant l'objet du permis de recherche dont les
,: Coordonnées sont annexées à la présente Convention. ‘ °
$ #
Cu :

Page 6 sur 31

COIEETEENSETS
MT:

es CS LS Cu

€

EC.

68-04-2002  12:tt de

cadre d’un permis d'exploitation.

. Désigne 1

DOLLARS : .

CC

PERIMETRE D'EXPLOITATION :

Désigne une ou plusieurs zones d'exploitation attribuées par l'État dans le ‘

PERIMETRE MINIER -

Spire e ErEE

Désigne le périmètre défini par le permis de recherches octroyé par arrêté
No°A2001/5288/MMGE/SGG en date du 04 Décembre 2001 et le pérmis
. d'exploitation octroyé par arrêté NSA2000/5454/MMGE/SGG en date du 21
"Décembre 2000. .

SÔUS-TRAITANT DIRECT: | : Î

-ATAXE :

Désigna tout Impôt, droit, taxe, redevance et d'une ma
LOUE prélèvement fiscal er douanier
toute collectivité territoriale ét de tou

nière plus générale
OU para-fiscai au profit de. l'État, de
t organisme public ou para-public.
OHADA : |
‘Organisation pour l'Harmonisation en Afrique du Droit, des.
‘Affaires. | LT Fo Fr

REGIME FISCAL ET DOUANIER : : |

Désigne le régime fiscal octroyé Par la présente Convention.
TRAVAUX D'EXTENSION :

Désigne tout programme de travaux concernant jes installations mères
ét: les infrastructures à réaliser dans le c

t Â | adre du programme
d'investissement €n vue d'augmenter la capacité de production. |

Désigne la monnaie ayant cours légal aux Etats-Unis d'Amérique.

Page 7 sur 31

T-196 P 007 F-045
1 °
806-200? 12:57 be T-186 PO08/031 F-ç4s

ik ARTICLE 2. OBJETDÉ LA CONVENTION

| ‘La présente Convention a pour objet de définir les conditions généraies,
T économiques, juridiques, administratives, financières, fiscales, douanières,
, environnementales et sociales dans lesquelles la Société procédera aux
. travaux de recherche, d'exploitation, de transformation en produits semi-
5 finis et/ou finis et de commercialisation portant sur l'or et, sous réserve

! : des dispositions du code minier, sur les minéraux associés à l'or à
|

D l'intérieur du périmètre de la Concession,

it ERTICLE 3. DESCRIPTION DU PROJET

(e . | |
Les activités ‘entrant dans le cadre de la présente Convention se ‘sont

l déroulées ou se dérouleront en Phases successives.

J

- Première phase : Réalisation par la Société à ses frais des travaux

de recherches et de prospection des Substances minérales objet de la
présente Convention. :

Lo - Deuxième phase : Préparation d’une étude de faisabilité pour définir

=" ‘le projet technique.et Pour assurer la mise en valeur du ou des gisements
, découverts.

il .

- © . Troisième phase : Opérations de construction et de développement ‘

e de la mine jusqu'à ce que le niveau de la première production
: commerciale soit atteint.

it -. : Quätrième phase : Exploitation du ou des gisements mis en

es .évidence, transformation du miner: i et commercialisation de l'or
To extrait de ces gisements. Lu :
| - Cinquième. phase : . Poursuite des travaux de recherche et de
CS prospection, pour augmeriter les réserves et la durée: de vie de la:
‘ ‘ mine, ‘
|: . Le
 . ÆRTICEÉ 4. COOPERATION DES XUTORITES ADMINISTRATIVES

Li L'Etat déclare son intention de faciliter par tous les moyens qu'il juge
appropriés conformément à la législation en vigueur tous les travaux de

; recherches, dé prospection et d'études à effectuer par la Société. Il en est

U ‘: de même des opérations de développement, d'exploitation des produits
miniers et dérivés que la Société pourrait entreprendre: : °

in Page 8 sur 31
98-04-2002 12:56 %e T-186  PO006/031 F-ç45

(=
#

TITREIL: ETUDE DE FAISABILITE ET EXPLOITATION
ARTICLE S. ETUDES DE FAISABILITE
Les Minéraux SGV S.A., société sœur de SEMAFO GUINEE S

les travaux de recherche et éffectué une étude de faisabili iaé
examinée et approuvée par le; partie guinéenne et ann

u projet qui

de de de

sation.
a Dans ce. cadre, l'État autorise que les dépenses encourues par Les
LE Minéraux SGV S.A pour l'exploration et la mise en valeur du permis
. d‘exploitation objet de la présente Convention soient transférées à [a
i . Société et reconnue au crédit de Semafo Barbados Limited au bilan
a d'ouverture. Tous les montants ainsi transférés feront Pobjet d'audit -

avant d'être définitivement acceptés par la Société.

ARTICLE 6. PERIMETRE CONGEDE

He

.Le Périmètre Minier Comprenant les deux domaines miniers Couverts par ‘
les deux permis annexés. à là présente convention, est concédé par la
1 Présente convention à la société Pour la recherche et l'exploitation de l‘or.

ARTICLE 7. DROIT D'EXPLOITATION

La Convention confère à la Société les droits d'exploitation du domaine

minier concédé. Les travaux dè recherches et de Prospection détaillés dont

il est fait. mention à là présente Convention ayant Prouvé l'existence d'un

gisement ‘d'or économiquement exploitable, permettent à la Société de

prendre -Conformément aux Stipulations de la présente Convention, : la

décision d’'exploiter:un ou plüsieurs gisements. La Société: assurera la
* mise en valéur dudit ou desdits gisements.’ Dot

AT A

CRE

{lo Es . Ê Page 9 sur 31
L ;

s

4
&

FAIR p psprnat rage

e. î
5 Suite à l'octroi par l'État du bermis d'exploitation, la Société a déposé
j auprès de 1a Direction: Nationale des Mines un (1) mois avant l'ouverture
des travaux, la déclaration préalable prévue à l'article 128 du Code minier.
j, Une telle déclaration préalable devra aussi être déposée par la Société

F - auprès de Ja Direction Nationale des Mines trois (3) mois avant la
Fu fermeture dés travaux.

Le La Société est tenue de financer la totalité des investissements et des

‘opérations. Le budget pour Ja construction de la mine et des installations
\, pour le traitement du minerai est indiqué dans l'étude de faisabilité, celui-
LS ci a été revu äu lancement du projet à 12 400 000 US$. :

Li Pendant la période de validité de ta Concession, la Société a l'obligation de
LA fournir mensuellement au CPDM, les rapports d'activités, les statistiques
de production et de vente conformément aux dispositions visées à l’article

s . 54 du Code minier et à la fréquence de l'assemblé des actionnaires, le
rapport financier. :
Ü ARTICLE 9.5 ACCORD AVEC UNE TIERCE PARTIE
il Dans le cas où l'État concluraïit un accord avec un tiers pour la recherche
ss ££. l'exploitation d'une substance minérale autre que les minéraux d'or
‘ visés par la présente Convention à l'intérièur de la Concession, l'État
ul ° prendra toutes précautions nécessaires et raisonnables pour minimiser

limpact négatif des activités de cette tierce partie sur les activités et
épérations ge là Société. :

ARTICLE 10. "DROIT D'ACCES DE L'ETAT |

L L'Etat se réservé le droit d'accès, de visite et d'inspection de la Concession
-- dans le but d'effectuer.tout contrôle où toute autre investigation tel que
prévu par le Code minier sans pour autant perturber la bonne marche des
- opérations. Te Fe - -

, .

ARTICLE 1 1. CAPACITE DE PRODUCTION DE MONVERAIS AURIFERES

À Les’ réserves -mdiquées conformément à l'Étude de faisabilité sont
r ‘Suffisantes pour permettre à {a Société d'installer une capacité de

— -  Pfotuctiôn minimäle de trenite-sept (37) tonnes de minerais par heure.
AÂTICLE 12. EXTENSIONS

SEMAFO GUINEE S.A. peut à tout moment, après en..avoir informé le
Ministère de tutelle, décider une extension de capacité d‘expioitation du
gisement et dé. l'üsinie äé, traitement, Toutefois, si un actionnaire ne désire
pa$. participer à ‘une.telle extension de capacité, if ne sera pas tenu d'y
”." Péiciper financièrement et n'aura ni’ droit ni obligations sur le produit de

lextension,. un tél produit étant à répartir entre |
ut 3 :

és actionnaires »

Page 10 Sur 31

774 $ Î

Baume

<

404-2002 12:56 De T-186 OPOII/021 F-045

L

intéressés.

[nn

ARTICLE 13. COMMERCIALISATION

CZ

SEMAFO GUINEE S.A., conformément à ja réglementation en vigueur .en
République de Guinée à la date de ta présente convention, aura le droit
d'exporter de la Guinée et de librement commercialiser toute ou partie de

‘ Sa production, après avoir payé les droits et taxes légaux. À cet effet, la
Société passera des contrats à long terme avec les acheteurs à l'intérieur
et à l'extérieur de la Guinée aux meilleures conditions possibles en tenant
compte du prix sur le marché mondial.

(=

[=

ARTICLE 14 INFRASTRUCTURES

L'exploitation et la valorisation des gisements à l'intérieur de la Concession

dans la Région de Kouroussa sont étroitement conditionnées par
‘l'établissement d'’infrastructures comprenant notamment des routés et une
piste d'atterrissage destinées à l'usage de la Société lesquelles devront
être intégrées dans l'infrastructure générale de la Guinée conformément à
la réglementation en vigueur au moment de la signature de la présente
Convention. Ces infrastructures seront non seulement utilisées pour le
transport de l'or, des équipements et matériels de la Société, mais aussi
F pour le développement de la Région du Gisement et la promotion des
5 activités économiques dans le pays. ‘

€

LT

TT €
SO AN 0 4 0 Æ M)

. La Société et l'Investisseur auront l'obligation d'assurer les financements
et de réaliser [es constructions de telles infrastructures , de les exploiter et
de les gérer. Les infrastructures ainsi visées pourront être utilisées par les
communautés environnantes dans des conditions ne devant entraîner
aucune gêne pour les activités de la: société 7

L'utilisation de la piste d'atterrissage à tre privé où commercial par les

° : &éronefs d'une autre entreprise se fera dans le cadre d'un accord avec .
SEMAFO-GUINEE et les autorités compétentes et conformément à la
réglementation en vigueur + :

Du fait que le réseau de communication du pays n'est pas étendu au site
‘du Projet, la Société a le droit d'installer et d'exploiter, pour ses échanges

‘ de:données, un système de -communication par satellite . Les redevances ‘
ou tàxes qui s‘appliqueront à elle seront celles én vigueur au moment de

. 'octroi du ‘permis d'exploitation , ST :

Page 11 sur 31

Rés dd de

a
N
7
) PPT D ue 4
Gé-Ué-2002 1:56 ü T-18$ POI2/03i  F-Ù45

T HBTICLE 15. PARTICIPATION DES PARTIES

Li A partir du commencement de la phase d'exploitation, l'État (ou toute
T agence étatique et/ou partie privée désignée par l'État) aura droit à une :
i ' participation non contributive de 15 % du capital social de la Société et à

!. une option. contributive de 10 %. La participation non contributive de

& . l'État sera fixe et Invariable même en cas de modification du capital social.

T Par la suite, les apports de fonds nécessaires: se feront soit par
h. autofiñancement: (incorporation des réserves), soit au moyen de prêts
L . consentis à la Société (qui seront, au besoin, garantis par les actionnaires
ï autres que l'État. à hauteur de leurs participations respectives dans le
Ê capital social), de manière à maintenir ta participation de l'État à un
11 niveau de 15. % sans apport en numéraire de sa part ; en tout état de
. cause, toute hausse de la participation de l'Investisseur dans le capital
sociat de {a Société devra se traduire par une hausse proportionnelle de la
participation de l'État à la charge de l‘'Investisseur. -

l -Tous les montants engagés par les Parties feront l'objet d'audit avant
Dr d'être définitivement acceptés par {a Société.

T .

1 ‘ Toute part supérièure à 45 % du capital social que l'État viendrait à

7 ‘ acquérir sera payante et pourra être de 10 % au plus sans toutefois
compromettre te contrôle de la Soclété par l'Investisseur.

7 -Däñs le cas où l'ouverture du capital social de.la Société à des
. Investisseurs privés. guinéens serait décidée par l'assemblée des
n ‘actionnaires, soit par augmentation du capital, soit par vente d’actions de
7 ‘ l'État au prorata de leurs participations respectives, céla serait à condition,
+‘ dans un cas comme däns l'autre, que la participation de l'Etat ne descende :
ii pas au-dessous de 15 % du capital social, et que lInvestisseur continue à
Fi .. … coñserver:le contrôle (soit uné participation de plus de 51% dans le capital
social) de la Société. .. |

Le prix des actions acquises par les actionnaires autrement. qu'en
contrepartie d’apports en nature, y compris les actions contributives
acquises par l'État, sera payé en dollars.

î “ - - : :
ERTICLE 16. CESSION, SUBSTITUTION ET NOUVELLES PARTIES

ne des Parties-pourra avec l'accord préalable écrit de l’autre Partie qui
peut être retenue sans raison valable, céder à d'autres personnes
“moralés techniquement et financièrement quatifiées tout ou partie des
“droits et'obligätions qu'elle a acquis en vertu de la présente Convention, y
Compris sa participation dans la: Société. Dans ce cas, les cessionihaires
“devront: assumer tous’ les droits’ et obligations du cédant définis par la
*‘présente Convention ou résultant de sa participation dans ia Société. En
Fo D Page 12 sur 31

î

= MM4-20N7 12:87 de T-195 O13/021  F-Q4E

% .
= ce qui concerne la participation d'une Partie dans la Société, l’autre Partie
d dispose d’un droit de préemption. |

ï, ‘“L'alinéa précédent ne s'appliquera pas à la cession par une Partie à une
& société affiliée, de tous ou partie de ses droits résultants de la présente
‘ Convention ou de sa participation ou de ses actifs dans la Société.

= En cas de substitution d'un actionnaire par une société affiliée, cet
actionnaire restera entièrement responsable de l'exécution de ses

|: obligations par cette dernière,

L'Etat consent à l'aliénation des biens de la Société pour fin de

l à financement.

ARTICLE 17. DIRECTION ET ADMINISTRATION DE LE SOCIETE

SEMAFO GUINEE S.A. sera régie par le traité de « OHADA », et le Code
Guinéen des Activités Economiques. |

La direction et l'administration de la Société seront régies par ses statuts.
| . Conformément à à la légistation en vigueur la direction et l’administration de
L° .la Société seront assurées de manière professionnelle par son

Administrateur général désigné par l'assemblée des actionnaires.

L La gestion quotidienne des opérations sera de la compétence exclusive ‘de
l‘Administrateur général et relèvera de la responsabilité de la Société

1}. laquelle pourra retenir les services de sous-traitants aux fins d'obtenir

“- l'assistance technique requise pour lesdites opérations.

. ARTICLES. ACHATS ET APPROVISIONNEMENTS

:La Société et ses Sous-traitants directs utiliseront autant qu'il est possible
L des services et matières premières, de source. guinéenne et des: produits

. fébriqués en: Guinée dans la mesure où ces services et produits sont

LE oe ‘ disponibles à des conditions compétitives en ce qui concerne les prix,

D: qualité, garanties et délais. de livraison. Pour ce faire, la: Société
envisagera les opportunités de sous-traiter avec les PME/PMI locales.

J . . ARTICLE 19. EMPLOI DU PERSONNEL ÉTGONDITIONS DUTRAVAIL

: 2 La Société mettra en œuvre un programme de promotion et de
&, formätion des membres guinéens du personnël destiné à favoriser
. l'emploi. du personnel guinéen dans toutes lés' phases des activités
liées à. la présente Convention, afin de leur permettre à terme,
d'acquérir .les niveaux, de qualification et de compétence
professiorinelle nécessaires -Pour occuper des postes de cadres,

.. cadres supérieurs et de direction:

Page 13 sur 31 "

AÛ

L

- 08-94-2002  12:5/ de T-186 OF 014/03i F-065

: Ce programme établi par la Société sera soumis à l'État au
ei commencement des opérations et $era revu tous les ans.

; +  b) Pour les ernplois de niveau cadre, à qualification et compétence
”— égales, la Société accordera la préférence aux Guinéens, Elle
réservera les emplois en deçà du niveau cadre au personnel
guinéen Sauf dans le cas de compétences particulières.

c) La Société s engage à respecter la législation en vigueur et relative

LL notamment aux conditions générales du travail, au régime des
: -. rémunérations dans l'industrie minière, à la prévention et à la

1. . réparation des accidents du traval et des maladies

L , professionnelles, ainsi qu'aux associations professionnelles et aux
‘ . syndicats.
L . d) L'Etat s'engage à accorder à la Société et à ses Sous-traitants

directs les autorisations requises pour permettre aux employés
it d'effectuer des heures supplémentaires et de travailler la nuit ou

ne . pendant les jours habituellement chômés ou fériés, conformément
: à la législation en vigueur.

- L'Etat s'engage en outre à n'édicter à i'égard de l'Investisseur, de la
Société et de ses Sous-traitants directs, ainsi qu'à l'égard de leur
personnel, aucune mesure en matière de législation du travail ou sociale:
qui puisse être considérée comme discriminatoire par rapport à celles
auxquelles sont assujetties les entreprises de droit guinéen exerçant une
= ‘activité similaire. ‘

(& encre 20. EMPLOL DÜ PERSONNEL EXPATRIE

La Société let ses Sous-traitants directs peuvent engager pour leurs
activités en Guinée, le personnel expatrié qui, selon l'avis ‘de la Société
œ ‘Sera nécessaire pour a conduite efficace des travaux d'exploitation et pour

.” leur réussite. L'État facilitera l'acquisition des permis et autorisations
requis pour ce personnel expatrié conformément à la législation en
o - vigueur.

ji L'État s'engage, pour la durée de là présente Convention, à ne prononcer

— ou. à n'édicter à l'égard de l'Investisseur, de la Société et de ses Sous-
traitants directs aucune mesure impliquant une restriction des conditions
dans lesquelles la législation en vigueur ou à intervenir permet : _:

. E a) l'eñtrée, le séjour et la sortie de tout membré ‘du personnel de
ER . lInvestisseur, :de la Société et de ses Sous-traïtants directs,. des
: famillés de ce personnel, et de leurs effets.personnels;

Page 14 sur 31 '
LC
É

L

Les

Re eu du fade de dm 5

nat

r

98-04-2902 12:57 De 17-186 PO15/031 F-qat

b) l‘engagement et le licenciement par la Société et par ses Sous-
traitants directs des personnes de leur choix, quelle que soit leur

nationalité, le tout conformément à la réglementation en vigueur en
République de Guinée.

ARTIOLE 21. GARANTIES GENERALES ACCORDEES PAR L'ETAT

Pendant la durée de la Convention et $ous réserve du respect des
obligations de la Société telles qu'elles résultent de la présente
Convention, l'État s'engage à garantir à la Société, le maintien des
avantages économiques et financlers et des conditions fiscales et
douanières prévues dans ls présente Convention. Les modifications
‘pouvant être apportées à l'avenir à la législation et à la réglementation
guinéenne, notamment au Code minier, ne seront pas applicables à la
Société sans son accord préalable. Celles de ces modifications qui seraient
adoptées après la date de signature de la présente Convention dans le
cadre d'une législation générale et qui seront jugées favorables pour la
Société pourraient être étendues à la Société à sa demande et à des
-termes et conditions à définir par l'État.

L'État s'engage à garantir également à la Société et à ses Sous-traitants
directs et aux personnes régulièrement employées par ces entreprises,

:. qu'ils ne seront jamais et en aucune manière l'objet d'une discrimination
légale ou administrative défavorable de droit ou de fait.

TITRE IT. REGIME FISCAL ET DOUANIER

Le régime fiscal et douanier défini par la présente Convention pour chaque
‘ étape de réalisation du Projet aura pour base le Code minier en vigueur au
moment de la signature de la Convention. Ce régime fiscal sera stabilisé
- ‘Pour toute là durée initiale de ja présente Convention. Il sera renégocié au
terme de cette période initiale, pour une période de prorogation, et ainsi
de süfte conformément à la législation en vigueur à la date du
renouvellement.

ÆRTICLE 22. REGIME FISCEI, APPLICABLE A LA PHASE DE
5. Fe. DEVELOPPEMENT. .

è

\ compter de la date-.de démarrage des travaux de construction telle que
::. définie" par l'étude de faisabilité. et fa. présente Convention, la Société et
:5 Ses" -Sous-traîtants directs liés à (a: réalisation de. ces travaux seront
xohérés de tous impôts (droits, contributions, redevances ou toutes
utres taxes, dirècts ou indirectes) dont ils auraient à Supporter la charge.

endant la phase de développement, la soclété et ses sous-traitants
diréct$ acquitteront la taxe sur la valeur ajoutée (TVA) sur les prestations,

Page 15 sur 31

DA NN
:

: a CS .

La Fr”.
Fe Se.

a Re nl ee el ah: du

Fr

A

18-64-2007 12:52 De

&

et achats locaux'et bénéficieront du remboursement intégral de leur crédit

de taxe pour les transactions opérées avec les sociétés dûment
immatriculées à la TVA, conformément à la réglementation en vigueur.

BRTICLE 23. REGIME FISCAL APPLICABLE A LE PHASE D'EXPLOITATION

A compter de la date de première production commerciale, la Société sera
tenue d‘acquitter au titre des opérations visées au présent article 23, les.

droits, taxes et impôts ci-après à l'exclusion de tous autres :

T-I96 OPii8/it

1. Versement forfaitaire au taux de 6 % conformément au Code minier

sur l'ensemble des salaires des employés nationaux

2. Contribution à la formation au taux de 1,5 % de la masse
salariale. Cette contribution ne sera pas due dans la mesure où la
Société aura son propre centre de formation.

3. Taxe unique sur les véhicules à l'exception des véhicules et engins
de chantier au taux en vigueur.

4. Taxes sur les contrats d'assurance conformément à la législation en
| vigueur à l‘exception des véhicules directement liés aux opérations
de recherches. |

5. Taxe de développement local au taux dé 0,4 % du chiffre d'affaires.

6. Part patronale des cotisations de sécurité sociale conformément à la

législation en vigueur, la part ouvrière étant à la charge des
employés, ces cotisations étant dues sur l’ensemble des salaires des
employés nationaux. :

7: Retenues à la source :

: a. Les employés_nationaux sont assujettis au paiement de l'impôt
Sur le revenu conformément à la législation en vigueur.

| D) b. Une retenue à {a source libératoire de tout autre impôt est faite

: sur les revenus salariaux versés au personnel expatrié au taux
. de-1@ % des salaires payés en Guinée et hors Guinée.

É Étc. Uné retenue à la source, libératoire. de tout autre impôt «sur les
DE revenus, est faite sur les règlements d'honoraires et de
prestations des eñtreprises ou personnes étrangères non établies
en Guinée au. taux-de‘16 %, Cette retenue est non déductible de

- limpôt sur le bénéfice, Pour les contrats d'assurance conclus
avéc les compagnies étrangères non établies en Guinée, ilé seront

‘assujettis à.la. législation en vigueur à la date de la ‘présente

Convention. ‘ *

M ‘ Page 16 sur 31

#

V4 Nr
. î
98-04-2002 12:58 d T9 POUR

8. Allégements fiscaux :

La Société sera exonérée de tous impôts, taxes et redevances de quelque
nature que ce soit sur les Intérêts et autres produits des copitaux

empruntés par la Société pour ses opérations y compris sur les intérêts
versés à ses actionnaires.

La Société bénéficiera de l'exonération de l'impôt minimum forfaitaire.
Pendant les cinq (5) premières années fiscales à compter de {a date de la
première production commerciale, La Société sera exonérée de Fimpôt sur
le Bénéfice Industriel et Commercial (BIC).

A l'expiration de cette période, la Société acquittera Fmpôt BIC au taux
de 35 %,

. Amortissement :

La Société sera autorisée à pratiquer les systèmes d'amortissement

Suivants conformément aux dispositions du Code des Impôts directs
d'État. |

2) Amortissements linéaires :
- . Frais de premier’ établissement... 5 ans

- Travaux antérieurs :.
- _: Véhicules légers …

b} Amortissements dégressifs :

Il-sera péssible d‘appliquer des coefficients multipticateurs aux taux:
d'arhortissements - Tinéaires afin de: bénéficier d'amortissements
accélérés, les coefficients sont :

2,0 pour les biens amortissables sur'3 ans
2,5 pour les biens amortissables sur une durée Supérieure à
3 ans, à l'exceptiondes frais de premiers établissements -
qui seront amortis de manière linéaire conformément au
Code des Impôts.

| Provision pour ta reconstitution des gisements :

&a) : Conformément à l'articie 145 du Code Minier, en vigueur à la date
‘ .de‘la présente Conveñtion, une provision pour réconstitution de
gisements d'un° montant maximum de 40 % du bénéfice
imposable peut être constituée par la Société, à la fin de chaque

. xercice, en franchise d'impôt sur le revenu. a
Dore Page 17 sur 31 . :

7’:
4

28-04-2607 12:58 %e T-196 OPOI2/031 F-04°

b) Cette provision devra être employée pour financer la recherche ou
l'exploitation dans les trois (3) ans suivant sa constitution.

la partie de la provision qui n'aurait pas été ainsi utilisée sera
- repportée aux résultats du: quatrième exercice qui suit celui au titre
duquel-elle a été constituée,

Crédit d'investissement :

Pour le calcul du bénéfice, sous résérve des dispositions du Code minier en
vigueur à la date de la présente Convention, il sera accordé à la Société
un crédit d'investissement représentant 5 % de tout investissement
réalisé en cours d'exercice. Cette allocation est déductible pour le calcul du
bénéfice imposable.

Taxe Minière,

Pendant toute la durée de ia présente Convention, l'or extrait de la

- Conceÿsion par la Société est soumis au moment de sa Sortie de stock au
-Paiement de la Taxe Minière äu taux de 5% de la valeur du fixing de

, Londres:tel que prévu à l’article 139 du Code minier. :

i 1} Taxe sur Ja Valeur Ajoutée

Pendant là phase d'exploitation, la société et ses sous-traitants directs
acquitteront la taxe sur la valeur ajoutée (TVA) sur les prestations et
achats locaux et bénéficieront du remboursement intégral de leur crédit de
taxe pour les transactions opérées avec lès sociétés dûment immatriculées .

à la TVA, conformément à la réglementation en vigueur.

ÆERTICLE 24. RÉGIME DOUBNIER HPPLICABLÉ A LE PHASE DE
DEVELOPPEMENT . ° rs

” A comptér de la date de démarrage des travaux de construction telle que
définie par l‘Étude de faisabilité et la présente Convention, la Société et
ses Sous-traitants directs liés à la réalisation des travaux visés par le

. présent article bénéficieront de. l'exonération des draits, taxes et
‘‘ redévances de douane sur les équipements, matériels, gros outillages, -
ls . Engins-et véhicules (à l'exception des véhicules’ de tourisme) figurant sur
5 ‘. da liste-.dés. immobilisations. de la Société. Les pièces détachées et
# +.‘ lubrifiänts nécessaires à ces bièns d‘équipement"Sont également exonérés.
-: Quant aux carburants, ils restent soumis aux tarifs “applicables au Secteur
Minier Suivant les dispositions des articles 153 et 157 du Code minier.

Page 18 sur 31
11

38-04-2007 12:30 De

, T-196 PODI9/021 5-n4
Li
5 Toutefois, les biens mentionnés au, précédent alinéa sont assujettis au

palement à la douane d'une taxe d'enregistrement au taux de 0,5 % de la
valeur CAF des biens importés sans que le montant total payé par la
Société n'excède la somme de 20 Millions de Francs Guinéens.

, Les travaux d'extension bénéficieront des mêmes avantages dans. les

L strictes limjtes des portions réalisées au moment de la mise en Œuvre de:

l'extensiofi. . | C2

.. ARTICLE 25. REGIME DOUANIER HPPLICABLE A LA PHASE

| . D'EXPLOITATION -

! .

# À compter de la date de première production Commerciale, la Société et

| 1° . ses Sous-traitants directs liés aux opérations visées par le présent article
seront tenus d’acquitter les droits et taxes douaniers conformément au
droit commun en vigueur à ta date de la présente convention, à

à

LL l'exception de ce qui suit :
3 |

3

Durant les deux premières années d'explôitation , la-société et ses
sous-traitants directs seront exonérés.de tout droit et taxes de douanes
sur leurs importations liées au projet. .A l'expiration de cette période, la
Société et ses sous-traitants directs äcquitteront la taxe au taux unique de.

É 5.6%/conformément au code minier.

- Les carburants, lubrifiants et autres produits pétroliers entrant dans
le traitement du mineral aurifère sont acquis selon la structure des prix
applicables au Secteur Minier. .

d
. 5 | . i
E (L'ARTICLE 26. STABILISATION DU REGIME FISCAL ET DOVANIER

nn .- Sous réserve des ‘dispositions de la présente Convention, la. Société, ses
d': :" Sous-traitants directs, ainsi que l'investisseur tel que défini dans la
:.…" ‘présente convéntion et dans le cadre des activités liées à l'objet de 1a
cp Convention, ne. Seront assujettis. à aucun autre impôt, taxe, droit ou
d redevance douanière, y compris les droits et taxes de sortie et ja taxe sur

la valeur äjoutée, que ceux énumérés par [a présente Convention.

= : : La Société bénéficié en vertu de la présente Convention de la stabilisation

. du Régime Fiscäl et: Douanier peñdant toute {a période de validité de cette

Convention, ladüelle.ne saurait éxcéder la durée de fa Concession. *

Page 19 sur 31

.ir af
196 PO26/621 F-Be£
—Oÿ-06-2002 12:59 Ds 96 ns

ARTICLE ZZ RÉGIME ECONOMIQUE

Sous réserve des dispositions de la présente Convention, l'État, pendant la
. période de validité de la présente Convention, s'abstiendra de provoquer
‘ou d'édicter à l'égard de l'Investisseur, de la Société et de ses Sous-
traitants directs, des mesures impliquant une restriction aux conditions
dans lesquelies {a législation en vigueur appliquée à la date de la présente
Convention permet :

a) Le libre choix des fabricants et Sous-traitants ;

b) La libre importation des intrants utilisés directement dans le processus
d'extraction et de transformation, matériaux, matériels, machines,
équipements, pièces de rechange ét biens consommables :

€) La libre circulation à travers la Guinée des matériels et biens visés à
l'alinéa précédent, ainsi que de toutes substances et tous produits
provenant des activités de recherche et d‘exploitation.

L'Etat s'engage à fournir tous lès permis et toutes les autorisations
récessaires à l'exercice des droits garantis par la présente Convention.

-. En outre, l'État facilitera dans toute la mesure du possible à l'investisseur :
et à la Société ou à leurs représentants, employés ou contractuels, toutes
.… démarches administratives et l'octroi de toutes autorisations nécessaires
pour la poursuite normale du Projet.

L
ES

Sous réserve des dispositions de fa présente Convention, la Société sera
” autorisée à faire exécuter des contrats à des prix raisonnables du point de

Vue ‘du .marché mondial. et à exporter les produits, ainsi qu'à
. commercialiser librement ses produits, sauf vers ou avec les pays hostiles

‘à la Guihée ou à ses ressortissants. : | | .

Si au terme des opérations d'exploitation dans le cadre de Ja présente
Convention, la Société décide de mette fin à ses activités, les installations,
machines et équipements recevront le traitement ci-après :

- Tous les biens faisant partie des installations fixés du Projet ou de la
". Société et se trouvant dans lé domaine de la Concession seront :
acquis à l'État à titre gracieux ; Lo à

Fe - Tous les biens ayant un caractère mobile he pourront être cédés à
Lo des tiers qu'après avoir accordé à l’État une priorité d'acquisition
+: desdits biens à leur Valeur résiduelle .

Css ef ei ne eu ‘os

Page 20 sur 31 d

Ces

| : :
L 08-04-2002 12:50 De 7-196 OPOO21/031 F-45

er ‘4

Lorsque la Société met fin à ses activités avant l'expiration de la présente
. Convention, les dispositions du Code minier et de l'OHADA s'appliqueront.

La. Société et ses Sous-traitants directs seront autorisés à importer tous
matériels et produits nécessaires aux activités du Projet et conformément
aux dispositions douanières de la présente Convention.

Sous réserve des stipulations de la présente Convention, l'Etat garantit
pour la durée de la présente Convention, à l'investisseur, à la Société et à .
ses Sous-traitants directs:

a) La fibre conversion et le libre transfert des fonds destinés au
‘règlement de toutes dettes (principal ‘et intérêts) en devises vis-à-
Vis des fournisseurs et des créanciers non quinéens ;

du ds deu Mu.

-b) La libre conversion et le libre transfert des bénéfices nets à
-”_ distribuer aux associés non guinéens et de toutes sommes affectées
à l'amortissement de financements obtenus auprès d'institutions non
guinéennes et de lTnvestisseur, après le règlement de toutes les

: taxes et de tous les impôts imposés par la présente Convention :

Lu Los,

c) La libre conversion et le libre transfert des bénéfices et des fonds .
-. provenant de la liquidation d'actifs, après paiement des taxes, droits
de douane et impôts prévus dans la présente Convention.

Le

ue

Afin dé permettre à la Société de faire face à ses coûts d'exploitation et
d'effectuer les paiements nécessaires aux fournisseurs et créanciers pour
des biens et services achetés, pour les emprunts contractés et pour le
. . service dés dividendes éventuels, dans le cadre de leurs ‘activités, la.
Société conclura avec la Banque centrale de {a République de Guinée les
arrangements appropriés conformément au Code minier. De tels
- 8rrangëments auront. pour but de faciliter à la Société Ja conservation à
l'étranger en dollars des Etats-Unis ou en toute autre devise convertible -
‘d'une fraction du produit de ses ventes.

Lu

» - La Société sera autorisée à ouvrir un compte en devises en Guinée. La
" Société ouvrira en Guinée et hors de Guinée tous autres .comptes

bancäïrés nécessaires en concertation avec la Banque Centrale de la
République de Guinée. ! “

Pour là mise en œuvre de la procédure d'importation, il sera tenu compte
- non Séulement des conditions de qualité et délais de livraison mais aussi
‘de possibilité d'acquisition des matériels et produits concernés à des prix
— éompétitifs:sur le marché Intérieur. : .

Les Le Page 21 sur 31

08-04-2002 13:00 ds : 7-96  F yZé/03i

L'Etat garantit la libre conversion et le libre transfert à j' étranger
conformément à la réglementation bancaire, .du produit de ia liquidation
de la Société ainsi que des revenus des membres de son personnel
expatrié.

TiTRE IV GARANTIES DIVERSES ENVIRONNEMENT ET CESSIONS
Gjsemore 28. GARANTIES ADMINISTRATIVES, MINIERES ET FONCIERES
d 1 +

L'Etat garantit à la Société l'occupation et l'utilisation de tous les terrains
nécessaires aux travaux de recherches et à l'exploitation du ou des
gisements faisant l'objet du titre minier dans le cadre de la présente
.Convention, dans les conditions prévues par le Code minier.

aucun paiement d'impôts, de taxes, de redevances ou drôits autres que

ceux précisés dans la présente Convention. À [à demande de la Société,

. l'État procédera à le réinstallation d‘habitants dont la présence sur lesdits

. | terrains entraverait les travaux de recherches et/ou d'exploitation. La

i Société sera tenue de payer une juste indemnisation aux dits habitants

i ainsi que toute privation de jouissance ou tout dommage due leurs

activités puissent occasionner aux tenants des biens fonciers, titres

| d'occupation ou de droits coutumiers ou tous bénéficiaires de droits
! quelconques.

| L'occupation et l'utilisation desdits terrains n'entraîneront pour la Société

La Société aura le droit, à ses frais, de couper les bois nécessaires à ses’

. travaux de prendre et utiliser lesdits bois, 1a terre, les pierres, sable,

.-Sraviers, chaux, .plerres à plâtre, et lesËchutes. d'eau et tous autres

. matériaux et éléments qui seraient nécessaires pour réaliser les objectifs
‘ de là présente Convention, conformément à la législation. en vigueur. .

* Le Code minier en vigueuf en Guinée à la date de la présente Convention
régira les titres miniers accordés ou amodiés à la Société, pendant toute la

durée de la période de validité de la présente Convention à moihs que les ‘
Parties n‘en conviennent autrement. l

La Société élaborera des règles de sécurité spécifiques en conformité avec

les’ règles généralement admises dans le secteur minier et en tenant
‘ Compte des règles prévues par le Code minier.’ Ces règles seront réunies

dans.un règlement appelé Règlement Intérieur, . à

Fo © Page 22 sur 31 :
bu Le Du En &s Le de dr du.

Es

RE con

fa-04-2002 13:00 De

n

1

F-198 P 02/03!

ARTICLE 29,  EXPROPRIETION

d‘exproprier les futures exploitations ni de saisir aucun de leurs biens.
Toutefois, sl les circonstances ou une situation critique exigeaient de telles

ENT

. L'Etat assure à fnvestisseur et à la Société qu'il n'a pas l'intention .

mesures, l'Etat.reconnaît que, conformément au droit international, il sera.

tenu de verser aux personnes lésées une adéquate et préalable indernnité.
ARTICLE 30. PROTECTION DE L'ENVIRONNEMENT

En conformité avec l'étude d'impact sur l'environnement déposée par la
société Minéraux SGV le 18 Novembre 2000 et finalisée par une lettre de

Minéraux SGV en date du 02 Mars 2000, la Société et ses sous-traitants
s'engagent à :

4) $e conformer à la législation en vigueur relative à la protection de
l'environnement, au traitement des déchets, émanations et effluents
et à la préservation du patrimoine forestier et des ressources en
eau.

b) Mener les activités dans le cadre de la présente Convention de façon
responsable, de manière à protéger et favoriser l'épanouissement

. des employés de ‘{a- Société, de la communauté et de
l'environnement. -

c) Evaluer l'impact de ses activités sur la santé, la sécurité et

l'environnement et tenir compte de ces considérations dans ses

décisions de planificätion, conception et exécution
d) Sensibiliser et former.les employés, les Sous-traitants de la Société
- etla communauté locale autant que nécessaire pour promouvoir ses
: ‘engagements en matière de santé, sécurité et environnement
€) Réhabiliter au fur et à mesuré les terrains qui ne sont plus
-nécessaires au déroulement de ses activités à l'aide de méthodes
_Saines et pratiques. -
“ARTICLE 31. PATRIMOINE CULTUREL

En cas de découverte d'un: site archéologique, la phase d'exploitation

‘devra être précédée aux frais de la Société par des études appropriées

:Menées par les services compétents à l'intérieur du périmètre
- d'exploitation ou de la Concession.

. 0 "
Page 23-sur 31

M
f

|

an Cou €

[

DZ" CC

LE €

08-04-2002 13:00 De. T-188 PO24/081 5.

S' venait être mis à jour des éléments du Patrimoine Culture National,
meubles ou immeubles, au cours des activités de recherches, la Société
s'engage à ne pas déplacer ces objets et à informer sans délai les
autorités administratives. La Société et l'Investisseur s'engagent à
participer en accord avec l'Etat aux frais de sauvetage raisonnables.

TETREV DISPOSITIONS FINALES
ARTICLE 32. DIFFERENDSET ERBITRAGE

1. Les Parties s'engagent à :

a) Régler à l'amiable tous leurs différends concernant l'interprétation
ou l'application de la présente Convention ;

b) Se Soumettre, en cas de litige où de différend touchant
exclusivement les: aspects techniques, à l'arbitrage d'un expert
reconnu pour 5es connaissances techniques, choisi conjointement
par les Parties et n'ayant pas fa même nationalité qu'elles où un
lien quelconque avec elles. La décision de cet expert, qui devra
intervenir dans les 30 jours de sa désignation, sera définitive et
sans appel. En cas de désaccord entre les Parties sur la personne
de. l'expert, il sera statué Par arbitrage conformément aux
dispositions ci-dessous relatives à l'érbitrage. ‘

‘+ Dans ce cas d'arbitrage :

- l'arbitrage aura lieu à Paris, à moins que les Parties en décident
autrement ; cc É l

- l'arbitrage aura lieu en français, avec traduction en anglais si

nécessaire; le droit applicable est le droit de la République de
"Guinée ; .. :

‘les frais d'arbitrage seront 3 jà charge de la partie Succombante.

AUX fins dé l'arbitrage, les Parties Conviennent que les opérations
‘auxquelles la présente Convention se rapporte constituent: un
: investissement au sens de l'ärtice 24, alinéa 1, de la Convention
-d'Arbitrage, .

0
0

4

Page 24 sur 31

vi”
|
LD ub-04-2002 13:01 De

i-180  P 025/03i

| Au cas où, pour quelque raison que ce Soit, le Centre International pour

| le Règlement des Différends relatifs aux investissements (CIRDI) se

L déclarait incompétent ou refuserait l'arbitrage, le différend sera alors

. tranché définitivement suivant le Règlement d'arbitrage de la Chambre

L de Commerce International de Paris. L'arbitrage sera fait par un arbitre
unique désigné d'un commun accord par les Parties.

L' Cet arbitre sera .d'une nationalité autre que celie des Parties et aura
‘une expérience confirmée en matière minière. Dans le cas où les
3 Parties ne pourraient se mettre d'accord sur le choix d'un arbitre,

d l'arbitrage sera fait par trois arbitres nommés conformément au
Règlement d’Arbitrage de la Chambhre de Commerce Internationale de

il Paris.

Les Parties s'engagent à exécuter sans délai la sentence rendue par les
: Arbitres et renoncent à toute voie de recours. L'homologation de la

= sentence aux fins d'exequatur pourra être demandée à tout tribunal
compétent.

l
S  BRTICLESS. DROIT SPPLICHBLE

11. Le droit applicable à la présente Convention est le droit de la République

dé Guinée. k

LH. lFtat.déclare que la présente Convention est autorisée par la légisiation
minière en Guinée ; il est expressément entendu que, pendant-toute {a

| durée de sa validité, elle constitue la loi des Parties, sous réserve du

il respect des dispositions d'ordre public. .

.!  ARTICIES4 DUREE

Le . . . ‘
La présente Convention est d'une durée initiale de 25 ans à compter de ”

11 son entrée en vigueur, sauf si elle prend fin avant son terme dans l'un des
= cas prévus ci-après. Les parties $’engagent à négocier un renouvellement
..: OU une nouvelle-Convention, dans le cas où la durée d'exploitation d'un
L : gisement excéderait la durée de la présente Convention. .
ARTICLE 3S.  RESILIATION

l ‘ .
+ ta présente Convention prendra fin avant son terme dans les cas
i," Suivants: L ee
U a): Par accord écrit des Parties ;

le. .b).En cas de renonciation totale par la Sôciété à son titre minier ou en
wi CS d’annulatian de celui-ci conformément aux dispositions du Code
‘minier et de fa présente Convention ;

Page 25 sur 31

F-645
AR-04-2902 1320: |
de T-186 PO026/031 F-045

£

c) En cas de dépôt de bilan, de règlemént judiciaire, de liquidation de
blens ou de procédures collectives Similaires impliquant {a Société
pendant {à période d'exploitation ou pendant |la période de
recherches.

ÆERTICLE 36, ENTREE EN VIGUEUR |

Los

La présente convention entrera en vigueur après avoir été dûment
approuvée et signée par les parties, sous réserve de sa ratification par
l’Assemblée Nationale ainsi que la signature du décret de promulgation de

là loi de ratification du Président de la République et l'avis juridique de la
Cour Suprême. : |

ee

ÆRTICELE 37. ANNEXES

Le

Les annexes À à E font ou feront selon le cas, partie intégrante de la
présente Convention.

‘ ARTICLE 38. MODIFICATIONS ET ÉQUILIBRE ENTRE LES PARTIES

de

Toute clause qui n'est pas prévue dans le texte de la présente Convention
pourra être proposée par lune ou l‘autré des Parties et sera examinée
avec soin. Chaque Partie s'efforcera de parvenir à une solution
mutuellement acceptable, à ja suite de quoi ladite clause fera l'objet d'un
Avenant qui sera annexé à la présente Convention et approuvé par l'État.

Er

€

Les droits et obligations des Parties résultant de la présente Convention
tendent à établir, au moment de la signature de ladite, l'équilibre
économique entre les Parties ; si au cours de l'exécution de la Convention,
des variations très. importantes dans les conditions économiques
‘’imposaient des charges sensiblement plus lourdes à l’une ou l’âutre des
Parties que cellés- prévues ‘au moment: de la: Signature de ladite
Convention, aboutissant à des conséquences inéquitables pour l'une ou
#, autre -des parties, il est convenu que les Parties réexamineront les

; dispositions de la présente Convention dans un esprit d'objectivité et .de
‘. layauté afin de retrouver l'équilibre initial. La-présente clause crée pour les.
* Parties une simple obligation de renégociation en vue d'une réadaptation

{__:

ET -.

éventuelle de la Convention ; sauf accord exprès des parties, la présente
Convention demeurera en vigueur et conservera tous ses effets pendant la
“1 négociétian ou, le cas échéant, l'arbitrage. - :
D .

. Pendant la durée de la présenté Convention, les partles se rapprocheront
ï: .. . périodiquement pour faire le point et-évaluer la Convention. La périodicité
es d’un tel rapprochement ne sera pas inférieure à cinq (5) ans. Les Parties
| . pourront alors fa modifier d'un commun accord. A défaut d'un tel accorc

là Convention demeurera inchangée.
- . . . #

Page 26 sur 31

2002 13:01 De ide PGer/èst

Sauf renonciation expresse par écrit, le fait Pour une Partie de ne pas
OilS Qui lui sont conférés au titre de
éUCUN Cas un abandon des droits

Si l'une quelconque des dispositions de la présente Convention venait à

être déclarée ou réputée nulie et non applicable, en totalité ou en partie,

‘pour quelque raison que c um ter Bit on NOurrS annuler 13 précente
Convention, ati rastere on ver.

‘ Si une Partie s'estime graverrent léser par cette nullité Partielle, elle
". pourra demander la révision des dispositions concernées de Ja présente

=: Convention. Les Parties S'éfforceront alors de convenir d'une solution
équitable.

ARTICLE 39. VORCE MEJEURE

Li L'inexécution par f’une où l'autre des Parties de }'une quelconque de ses
15 obligations aux termes de la présente Convention sera excusée dans le
mesure où cette Inexécution est due à un cas de force majeure. Si
Le l'exécution d’une obligation affectée par la force Majeure est retardée, le
L délai prévu pour exécution de celle-ci, ainsi que la durée de 13
FE Convention prévue Êl l’article 40, nonobstant toute disposition contraire de «
| il __ la présente Convention, sera de plein droit prorogé d'une durée égale au |
e retard entraîné par l'existence d’une Situation de force majeure. Toutefois,
F4 il est entendu que: ni l'Etat, ni les autres actionnaires, ni la Société ne
ji“ ..POurront invoquer en leur. faveur comme constituant un cas de free
L .

fait.

majeure, un acte ou &gissements récuilia

"Aux termes de ja présente Convention, doivent être entendus comme cas

- de force maïeure tous évènements, actes ou circonstances indépendants

È de Ja volonté. d'une pêrtie, tels que faits de guerre ou conditions

U- -imputables à is guerre, ir froubles civils, blocus, embargo,

m1 gréves cu érité - tremblements de
terre, inon 25, eXy

L felts du prince, actes de terrorisme, L'inter:
à l'expression « force Majeure » reçoive finterp:
M äux principes et usages du droit international.

Page 27 sur 31 . 2

4

ni 06-04-2002 13:02 De SE Po2/28 F-f4

Lorsque l'une ou l'autre des Parties estime qu’elle se trouve empêchée de
remplir l'une quelconque de ses obligations en raison d'un cas de force
. majeure, elle doit immédiatement notifier cet empêchement par écrit à
l'autre Partie, en indiquant les raisons. Les Parties doivent prendre toutes
dispositions affectées par la force majeure, sous réserve qu'une Partie ne
sera pas tenue de régler des différends avec des tlers, y compris des
conflits sociaux, sauf si les conditions lui sont acceptables ou si le
règlement est rendu obligatoire suite à une sentence arbitrale définitive où

D une décision d’un tribunal judiciaire compétent.
L. ARTICLE 40. RAPPORTS, COMÉPTES-RENDUS ET INSPECTIONS
LU x
La Société s'engage pour la durée de la présente Convention :

|
w a) A tenir en Guinée une comptabilité sincère, véritable et détaillée
: de ses opérations accompagnée des pièces justificetives
Îl He fo un  Cctto comptabilité sera
sw contrôlée par les représentants de l'État spécialement mandatés
‘ à cet effet ; la comptabilité de la Société Séra tenue en dollars.
La b). A permettre le contrôle par les représentants de l'État dûment
. .… &utorisés de tous comptes ou écritures se trouvant à l'étranger et
L - se rapportant à leurs opérations en Guinée.

LL Toutes les informations portées par la Société à la connaissance de l'État
L éfh application de .là présente Convention seront considérées comme

à confidentielles et l'État s'engage à ne pas en révéler la teneur à des tiers
l Fi Sans avoir obtenu ie consentement préalable formulé par écrit de le
CE Société qui ne saurait le refuser sans raison Valable.
El ;

LT ERTICEE 41. SHNOYIONSETPENES-TTe

Te ‘

à En cas de manquement aux obligations résu!tant des Lois et Règlarn
li: en vigueur à la date .de signature de la présente Convention, dans !
l mesure où ces Lois et Règlements s'appliquent à la Société, sous réserve
des dispositions de {a présente Convention, les sanctions et pénalités
prévues par les: mêmes textes légisiatifs ou réglementaires seront
immédiaternent appticablés.

ES)

l. ARTICIE42.  NOTIFICETIONS
. ; *

‘Toutes les communications ou notifications prévues dans la présente

Convention doivent -être faites par lettre recommandée avec accusé de
réception où par télex confirmé par lettre recommandée avec accusé de
réception, comme suit où par fax : |

Page 28 sur 31 ie fl
À A

J5-(442062 13:02 ve Frig6 OP O2S/ES1 E-ÿ4$

Sex er du da he &: |

a) Toutes les notifications à l'État peuvent valablement être faites
au Ministère des Mines, de la Géologie et de l'Environnement à
l'adresse ci-dessous :

Monsiéur le Ministre des Mines, de la Géologie et de
l'Environnement

Ministère des Mines, de la Géologie et de l'Environnement
.. B.P.295 -
. Conakry - République de Guinée
Télécopie :00 (224) 41 49 13
Téléphone :00 (224) 45 4526 (Secrétariat Ministre)

b) Toutes les notifications à la Société et à l'Inveslisseur doivent
être faites à l'adresse ci-dessous :

SEMAFO GUINÉE 5.A.
B.P. 2073 -

221 rue 368, Kaporo Rail
Ratoma, Conakry

eu des

Tel : 00 224 42.42.32
Fax : 00 224 42.42.32

Attention: Administrateur général

MANAGEM 7
Twin Center Tour A, Angle Bd.Zerktouni et Bd AI Massira aAl
Massira Al khadra ‘ -

BP 16016 Casablanca - Maroc

ES de er

. . . Tel : 00212 22 9565 71
., Fax.: 00212 22 95 64 71

#Æ-

. Attention : Directeur Général
; Tout changement d'adresse doit être notifié par.écrit dans les meilleurs

. délais pär là Partie concernée aux autres Parties.

ARYICLE 43. LENGUE ET SYSTÈME DE MESURE |
5... à Le présente Convention est rédigée en, fangue françäise. Tous les rapports
h

ou autres documents établis ou à établir en application de {a présente
Convention doivent être rédigés en langue française. u

Do ch ee Page 29 sur 31

08-04-2002 13:02 %

‘Pour la REPUBLIQUE D

T-186  P 620/621

D mére

La traduction êe la présente Convention en toute autre langue est faite
dans le but exclusif d'en faciliter l'appiücation. En cas de contradiction
entre le texte français et le texte traduit dans une langue étrangère, le
texte français révaudra.

Le Système delmesure applicable est le système métrique.

Î LOR,

Fait à Conakry, ie.

SL - _
DE GUINEE Pour L'INVESTISSEUR

M. Ibrahima SOUMAH M. Mourad Chérif
Ministre des Mines, de la Géologie Président, Managem S.A.
et de L Environnement

Pour SEMAFO GUINEE S.A

re dé’ l'Economie. et des M. Benoît La Salle
Finances € Aéministrateur Général

î
ê
ÿ
ë Page 30 sur 31

rage
SERRE AR Re ce

08-04-2002 12:03 de T-198 P031/031 F-045

.

ANNEXES
Annexe A Permis de recherche
. Annexe B : Permis d'exploitation
Annexe C | Étude de faisabilité. tel que
“ l . complétée par le Rapport
. d'ingénierie de base
- Annexe D + . Statuts de la société :
Annexe E |

Etude d‘impact environnemental

. Page 31 sur 31

REPUBLIQUE BE GUINÉE
Travail = Justice Solidarité

ASSEMBLEE NATIONALE DE LEA REPUBLIQUE DE GUINÉE
LOI
L/2002 028 nine. JAN

ADOPTANT ET PROMULGUANT LA CONVENTION BE BASE

ENTRE LA REPUBLIQUE DE GUINEE ET LA SOCIEPE

SEMAFO GUINEE SA POUR L’EXPLOITATION DES

GISEMENTS D’OR DE KINTERO'DANS: LA PREFECTURE DE

KOUROUSSA. _ /
L'ASSEMBLEE NATIONALE DE LA REPUBLIQUE DE GUINES
Vu les dispositions de la loi Pondamentale natamment en ses aitièles 59 et 77 : |

Après en avoir délibéré, adopte ;
Le Frésident de la République Promulgue la loi déni Ja teneur shit:

TLCLE LE: Est adoptée et promuleiée la Epnvention de base ente le
blique de Guinée et la Société SEMAFO"GUINBE.SA. pur L’espisitation
scinents d’or de Kiniéro dans la Préfecture de Kouroussa au

ARRÉLE 2: La Présente Lot sera enrepistrée-et Publiée en JoumalSffioiet de.
la République de Guinée et aécutée comrie Loi de l'État

Poe. re ts Conakry;

